DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1-10, 15, and 17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.
 
Status of Claims
	Claims 1, 4-5, 8-10, 15, and 17 are amended.  Claims 11-14, 16, and 18 are cancelled.

Response to Amendment
	The amendments filed on 12 May 2022 have been entered.
The declaration under 37 CFR 1.132 filed 12 May 2022 is insufficient to overcome the rejection of claims as set forth in the last Office action because of the reasons set forth below.

	Dr. Lee declares that PET image quality using [18F]BS224 is much higher than using [18F]CB251.  [18F]BS224 PET image showed a specific uptake in the skull and the PET image quality was high, while [18F]CB251 PET showed unspecific uptake in the skull due to defluorination of the parent molecule.  [18F]BS224 is selectively and specifically taken up into neuroinflammatory regions.  Uptake of the ligand [18F]BS224 was high at the same region as the MR image lesion site.  The uptake of [18F]BS224 in the overall brain of the patient was higher than that of the normal subject.  The results demonstrate the following: (a) [18F]BS224 has superior in vivo stability than [18F]CB251 and its was confirmed that the PET image quality obtained therefrom was also superior; and (B)  the structure of BS224 is totally different from that of DPA-714 and it is difficult to expect that any effect obtained from DPA-714 can be obtained from BS224.  

Dr. Lee’s declarations filed 12 May 2022 have been fully considered but they are not persuasive.  Unexpected results must be commensurate in scope with the claims.  The Dr. Lee declaration only provides a direct comparison of [18F]CB251 and [18F]BS224.  However, the compounds represented by instant formula 1 include compounds wherein X is N and/or Y is N.  It is not possible from the Dr. Lee declaration to extend the advantageous specific uptake in the skull and high-quality PET images obtained for [18F]BS224 to compounds of instant formula 1 wherein X is N and/or Y is N.  The incorporation of 1 or 2 Ns in the phenyl ring of [18F]BS224 would be expected to change the binding, pharmacokinetic and stability properties of the tracer compound.  In addition, instant claims 15 and 17 are directed to compounds comprising a PEG linker and fluorescent dye, sensitizer for PDT, or N-hydroxysuccinamide group.  It is not possible from the Dr. Lee declaration to extend the advantageous properties obtained for [18F]BS224 to compounds of instant formulas 3 and 4.
Expected beneficial results are evidence of obviousness.  See In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  At pg. 738, Keller teaches that in compound 2, the alkoxy-chain bridging the phenyl group and the fluorine atom has been removed, thus positioning the fluorine directly on the phenyl moiety.  As such, improved metabolic stability of the radiotracer would be expected, and notably the formation of small fluorine-18-labeled radiometabolites that enter the brain, poorer PET imaging quality and restrained quantitative imaging, as demonstrated for [18F]DPA-714.  Consequently a person of ordinary skill in the art would have expected that the modification of the [18F]CB251 in Perrrone by substituting its [18F]FEtO with [18F]F would result improved metabolic stability and improved PET image quality because the modification places the [18F]fluorine directly on the phenyl group.


Response to Arguments
	In view of Applicants amendments, the rejection of claims 9 and 12 under 35 USC 103 as being unpatentable over Perrone et al. (Scientific Reports; published 2016), in view of Keller et al. (Mol. Imaging Biol.; published 12 Jan. 2007) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-4, 9-10, and 12-14 under 35 USC 103 as being unpatentable over Perrone et al. (Scientific Reports; published 2016), in view of Keller et al. (Mol. Imaging Biol.; published 2007), in further view of Pike et al. (J. Label. Compd Radiopharm.; published 5 Oct. 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-10,12-13, and 15-18 under 35 USC 103 as being unpatentable over Perrone et al. (Scientific Reports; published 2016), in view of Keller et al. (Mol. Imaging Biol.; published 12 Jan. 2007), and Pike et al. (J. Label Compd Radiopharm.; published 5 Oct. 2017), in further view of Gouverneur et al. (US 2017/0137341 A1; published 18 May 2017) is withdrawn.
	In view of Applicants amendments, the rejection of claims 15-18 under 35 USC 103 as being unpatentable over Laquintana et al. (J. Control. Release; published 2009), in view of Bertozzi et al. (J. Org. Chem.; published 1991) is withdrawn.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrone et al. (Scientific Reports; published 2016), in view of Keller et al. (Mol. Imaging Biol.; published 2017).

Perrone et al. teach a novel PET imaging probe for the detection and monitoring of translocator protein 18 kDa expression in pathological disorders (see title).  Perrone et al. disclose 6,8-substituted imidazopyridines 
    PNG
    media_image1.png
    220
    240
    media_image1.png
    Greyscale
 and [18F]1 ([18F]CB251) 
    PNG
    media_image2.png
    228
    287
    media_image2.png
    Greyscale
 (see Fig. 1, pg. 2).  This reads in part on a compound of instant formula 1 wherein X=Y=C, and Z=[18F]FEtO.  Perrone et al. teach that [18F]CB251 is a TSPO-selective PET radiotracer that is useful for imaging activated microglia as well as TSPO rich brain tumors (see pg. 2).  Perrone et al. teach that CB251 has TSPO and CBR Ki values of 0.27±0.09 (nM) and >105 (nM), respectively (see pg. 3).  Perrone et al. teach the radiochemical synthesis of [18F]CB251 where the reaction mixture was cooled to room temperature and then diluted with 10 mL of water.  The solution was loaded onto a C18 plus Sep-Pak cartridge, washed with water and eluted.  The combined solution was separated by a semi-preparative HPLC system using a UV detector at 254 nm and a gamma detector.  The solution was exchanged to 10% EtOH/saline solution by a C18 plus Sep-Pak cartridge (see pgs. 9-10).  Keller et al. teach 1 N HCl (see pg. 9).
Perrone et al. do not teach a compound of instant formula 1 wherein R is F or 18F.
Keller et al. teach the radiosyntheses and preclinical evaluation of [18F]F-DPA, a novel pyrazolo[1,5-a]pyridine acetamide TSPO radioligand, in healthy Sprague Dawley rats (see title).  Keller et al. disclosed compounds 4 
    PNG
    media_image3.png
    144
    246
    media_image3.png
    Greyscale
 and 2 
    PNG
    media_image4.png
    147
    199
    media_image4.png
    Greyscale
 (see pg. 738).  Keller et al. teach that F-DPA, compound 2, is fluorine-containing pyrazolopyrimidine with a structure closely related to DPA-714, also showing good affinity (Ki=1.7 nM) and selectivity (Ki CBR>1 µM) towards the TSPO.  In compound 2, the alkoxy-chain bridging the phenyl group and the fluorine atom has been removed, thus positioning the fluorine directly on the phenyl moiety.  As such, improved metabolic stability of the radiotracer would be expected, and notably the formation of small fluorine-18-labeled radiometabolites that enter the brain, poorer PET imaging quality and restrained quantitative imaging, as demonstrated for [18F]DPA-714 (see pg. 738).  Keller et al. teach that the binding of fluorine-18 atom directly to the aromatic ring is more favorable with respect to in vivo metabolism and [18F]fluoride release, when compared to the fluoroalkoxy derivative [18F]DPA-714, where the fluorine-18 is bound to the aromatic ring via the alkoxy linker (see pg. 743).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Perrone et al. by substituting the [18F]FEtO with [18F]F (thus positioning fluorine directly on the phenyl ring) as taught by Keller et al. because it would have been expected to advantageously enable improved metabolic stability of the tracer thereby preventing the formation of fluorine-18-labeled radiometabolites that enter the brain resulting in improved image quality.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laquintana et al. (J. Control. Release; published 2009), in view of Kung et al. (US 2007/0031328 A1; published 8 Feb. 2007; see attached 892) and Chung et al. (US 2017/0310604 A1; published 27 Oct. 2016; see attached 892).

Laquintana et al. teach peripheral benzodiazepine receptor ligand-PLGA polymer conjugates potentially useful as delivery systems of apoptotic agents (see title).  Laquintana et al. teach that imidazopyridineacetamides have been used as diagnostic imaging agents (see pg. 186).  Laquintana et al. disclose the fluorescent derivative 
    PNG
    media_image5.png
    220
    530
    media_image5.png
    Greyscale
 (see scheme 3; pg. 187).  This reads on a compound of formula 3 wherein 
    PNG
    media_image6.png
    166
    449
    media_image6.png
    Greyscale
 wherein Linker= 
    PNG
    media_image7.png
    91
    99
    media_image7.png
    Greyscale
 (thiourea) formed by reaction of amine and isothiocyanate; and fluorescent dye=FITC.  Laquintana et al. teach the delivery of FITC conjugated compounds into rat cell C6 glioma cells (see pg. 194).  
Laquintana et al. do not disclose a compound of the instant formula 
    PNG
    media_image8.png
    145
    403
    media_image8.png
    Greyscale
 wherein the linker that connects the PEG to the fluorescent dye is ester.  Laquintana et al. do not disclose a compound of instant formula 4 wherein Z is 
    PNG
    media_image9.png
    106
    123
    media_image9.png
    Greyscale
.
Kung et al. teach radiolabeled pegylation of ligands for use as imaging agents (see title).  Kung et al. teach PEG linkers (see Figs. 1-5).  Kung et al. teach that EG or PEG can lower lipophilicity and improve bioavailability (see [0024]-[0025]
Chung et al. teach small molecule ligand drug conjugates for targeted cancer therapy (see title).  Chung et al. teach cyanine dye (see [0021], [0023], [0025], table 2).  The linker may be selected from succinic ester and ester ([0026], [0065]).  Chung et al. teach NHS groups (see [0023], [0091]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Laquintana et al. by substituting the PLGA polymer linker with a short PEG linker attached to conjugation amenable NHS ester moiety as taught by Kung et al. and Chung et al. because it would have been expected to advantageously enable water soluble linker capable of reacting with an amine or hydroxyl of a dye molecule thereby enabling a TSPO targeted dye conjugate.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Laquintana et al. by further reacting the conjugation amenable NHS ester moiety with hydroxyl group to form an ester as taught by Chung et al. because it would advantageously enable an equivalent TSPO targeted dye conjugate formed by simple conjugation chemistry.

Claims 1-4, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrone et al. (Scientific Reports; published 2016), in view of Keller et al. (Mol. Imaging Biol.; published 2017), in further view of Pike et al. (J Label Compd Radiopharm.; published 5 Oct. 2017).

Perrone et al. teach as discussed above.
Perrone et al. do not further disclose a compound of instant formula 2 wherein Z is an iodobenzene tosylate or 4-iodoanisole tosylate.
Keller et al. teach as discussed above.
Pike et al. teach hypervalent aryliodine compounds as precursors for radiofluorination (see title).  Pike et al. teach that TSPO is a recognized biomarker for neuroinflammation.  [18F]FDAA1106, a candidate radiotracer for imaging this target, was the first radiotracer to be produced from a diaryliodonium salt.  [18F]FDAA1106, a candidate radiotracer for imaging this target, was the first radiotracer to be produced from a diaryliodonium salt.  Radiofluorination of crude 4-anisyl(aryl)iodonium tosylate in DMSO at 80oC for 20 min gave [18F]FDAA1106 in moderate yield (46%)(see pg. 211).  At table 3, entry 1, Pike et al. teach disclose the precursor 
    PNG
    media_image10.png
    118
    173
    media_image10.png
    Greyscale
 wherein SG=4-anisole and anion=TsO-.  Pike et al. teach a 93% radiochemical yield under copper mediated conditions (see table 4, entry 1).  Pike et al. teach that all approaches to radiofluorination begin with isolation of [18F]fluoride ion from proton irradiated [18O]water.  Typically, this is achieved by evaporation of the water in the presence of a base.  The [18F]fluoride ion can then be taken to dryness with 2 or more cycles of MeCN addition and evaporation of the generated azeotrope.  In some instances, other bulky used for solubilization of the [18F]fluoride, such as K+-18-crown-7, Cs+, or R4N+.  Typically the cation is introduced as a carbonate or bicarbonate (see pg. 202; Fig. 12).  Pike et al. teach that TEMPO has been found to be beneficial in many but not all radiofluorinations of diaryliodonium salts.  TEMPO may be acting to inhibit thermal or photochemical radical decompositions of diaryliodonium salt precursor, depending on the salt structure.  The inclusion of copper salt in the fluorination of a diaryliodonium salt has a profound effect on reaction mechanism and outcome (see pg. 205).  Pike et al. teach (diacetoxy)iodobenzene as reagent for the production of iodonium salt precursors (see Figs. 5-7, and 9; pgs. 199-201).  Pike et al. teach acetonitrile (MeCN) as a suitable organic solvent (see pg. 200).  Pike et al. teach that the iodoarene that is extruded from a chemoselective radiofluorination reaction can usually be separated readily with HPLC from the desired radiofluorination product (see pg. 200).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Perrone et al. by further substituting the [18F]FEtO with iodobenzene tosylate or 4-iodoanisole tosylate as taught by Pike et al. because it would have been expected to advantageously enable rapid and efficient radiofluorination with no carrier added cyclotron produced [18F]fluoride.  
Perrone et al. do not further teach the steps of preparing a solvent evaporated fluorine-18 reaction solution by adding water having fluorine-18 dissolved therein to acetonitrile by heating to a temperature of 90oC producing an iodonium salt precursor by reacting 2-aryl-6,8-dichloroimidazopyridine derivative with a (diacetoxy)iodoarene derivative; preparing an iodonium salt precursor reaction solution by dissolving the iodonium salt precursor and 2,2,6,6-tetramethyl-1-piperidinyloxyl in acetonitrile; and producing a radiotracer composition containing a fluorine-18 labeled radiotracer compound by adding the iodonium salt precursor reaction solution to the fluorine-18 reaction solution, followed by heating and reaction wherein the fluorine-18 labeled radiotracer compound is represented by instant formula 1wherein the iodonium salt precursor is represented by formula 2.  
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Perrone et al. by of preparing a solvent evaporated fluorine-18 reaction solution by adding water having fluorine-18 dissolved therein to acetonitrile, following by heating to a temperature of 90oC as taught by Pike et al. because it would have been expected to advantageously enable dry 18F- suitable for radiofluorination of an iodonium salt precursor.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Perrone et al. by further producing an iodonium salt precursor by reacting a 2-aryl-6,8-dichloroimidazopyradine derivative with a (diacetoxy)iodoarene derivative; preparing an iodonium salt precursor reaction solution by dissolving the iodonium salt precursor and TEMPO in acetonitrile; and producing a radiotracer composition containing a fluorine-18-labeled radiotracer compound by adding the iodonium salt precursor reaction solution to the fluorine-18 reaction solution, followed by heating and reaction to produce a compound of instant formula 1 as taught by Perrone et al., Keller et al. and Pike et al. because it would advantageously enable SNAr radiofluorination such that 18F is placed on the phenyl ring of CB251 in good radiochemical yield by reaction of 18F and an iodonium precursor.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Perrone et al. by purifying the radiotracer composition by adding an aqueous HCl solution to the radiotracer composition, followed by adsorption onto a C18 Sep-Pak cartridge, washing with water and then elution with ethanol as taught by Perrone et al. because it would advantage removing optionally polar impurities prior to semi-preparative HPLC purification by simple SPE purification.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrone et al. (Scientific Reports; published 2016), in view of Keller et al. (Mol. Imaging Biol.; published 2017), in further view of Pike et al. (J Label Compd Radiopharm.; published 5 Oct. 2017).

Perrone et al. teach as discussed above.
Perrone et al. do not teach a method for producing a fluorine-18-labeled PET radiotracer comprising the steps of: (i) preparing a solvent evaporated fluorine-18 reaction solution by adding water having fluorine-18 dissolved therein to acetonitrile, following by heating to a temperature of 90oC; (ii) producing a boron ester precursor by reacting a 2-aryl-6,8-dichloroimidazopyridine derivative with bis(pinacolato)diboron; (iii) preparing a boron ester precursor reaction solution by dissolving the boron ester precursor and a copper catalyst in DMF; and (iv) producing a radiotracer composition containing a fluorine-18-labeled radiotracer compound by adding the boron ester precursor reaction solution to the fluorine-18- reaction solution, followed by heating and reaction.
Keller et al. teach as discussed above.
Pike et al. teach as discussed above.
Gouverneur et al. teach a fluorination method (see title).  Gouverneur et al. teach that the technology may be readily applied to the successful radiosynthesis of the TSPO PET ligand (see [0010]; [0300]).  Gouverneur et al. teach bis(pinacolato)diboron (see [0266]).  Gouverneur et al. teach preparing a boron ester precursor reaction solution by dissolving the boron ester precursor and copper catalyst in DMF; and producing a radiotracer composition containing a fluorine-18-labeled radiotracer compound by adding the boron ester precursor reaction solution to the fluorine-18 reaction solution, followed by heating and reaction (see examples 1-8).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Perrone et al. producing a boron ester precursor of instant formula 2 by reacting a 2-aryl-6,8-dichloroimidazopyridine derivative with bis(pinacolato)diboron; preparing a boron ester precursor reaction solution by dissolving the boron ester precursor and a copper catalyst in DMF; and producing a radiotracer composition containing a fluorine-18-labeled radiotracer compound by adding the boron ester precursor reaction solution to the fluorine-18- reaction solution, followed by heating and reaction to produce a radiolabeled tracer according to instant formula 1 as taught by Gouverneur et al. because it would advantageously enable SNAr radiofluorination such that 18F is placed on the phenyl ring of CB251 in good radiochemical yield by reaction of [18F]fluoride ion and boron precursor.


Applicants Arguments
	Applicants assert that referring to instant [0006], [18F]CB251 can easily be metabolized in vivo and fluorine-18 ion is produced by metabolism.  The claimed [18F]BS224 shows increased in vivo stability and the images acquired by the claimed compound have a significantly higher signal to noise ratio compared with [18F]CB251.  [18F]BS224 PET showed specific uptake ibn the skill due to defluorination of the parent molecule, while the skull image from [18F]CB261 PET will hinder the exact quantification of TSPO expression in the clinical brain images because signals can also be detected in adjacent brain regions.  By using the [18F]BS224, the lesion was able to be detected with significantly high accuracy.  Compared with [18F]CB251, the claimed compound has higher binding affinity for translocator protein and thus provides significantly improved selectivity for lesions in vivo imaging.
	The mere teaching that the fluorine atom can be directly attached to the phenyl moiety without the bridging alkoxy-chain cannot provide reasonable expectation that removing the bridging alkoxy chain from BS224 would result in similar effects.  The docking study clearly shows that BS224 and DPA714 are structurally different and are not compatible.  Although Keller mentions that [18F]F-DPA shows high stability compared with [18F]DPA-714, a person of ordinary skill in the art would not have been able to expect that the same effect would be obtained when the ethoxy linker is removed from and fluorine-18 is directly connected to the phenyl moiety of [18F]CB251.  	A person of ordinary skill would not have looked to Pike to formulate the claimed fluorine-18 or fluorine-19-labeled compounds.  Perrone and Keller fail to teach the claimed method.  A person of ordinary skill would not have looked to Gouverneur to formulate the claimed fluorine-18 and fluorine-19 labeled PET compounds.  

Applicant's arguments filed 12 May 2022 have been fully considered but they are not persuasive. The Dr. Lee declaration is ineffective for the reasons discussed above.  Perrone discloses [18F]CB251 and at pg 2 and Fig. 1 Perrone teaches that [18F]CB251 was derived from the alpidem structural class, which contains a chloro (halo) substituent at phenyl ring attached to the imidazopyridine.  Perrone teaches that 18F is advantageous.  High activities of fluorine-18, such as [18F]fluoride, can be produced from moderate energy cyclotrons by the 18O(p,n)18F reaction of [18O]water.  The longer half-life allows for transport over considerable distances to remote PET centres and also allows longer and more accurate imaging sessions.  Fluorine-18 decays by emitting low-energy positron, which permits high spatial resolution of modern PET cameras to be fully utilized.  Keller teaches that pyrazolopyrimidines and imidazopyridines are bioisosteric.  At pg. 737, Keller states without forgetting pyrazolopyrimadines and bioisosteric structures (imidazopyridines, for example).  At pg. 738, Keller teaches that in compound 2 the alkoxy chain bridging the phenyl group and the fluorine atom has been removed, thus positioning the fluorine directly on the phenyl moiety.  As such improved metabolic stability of the radiotracer would be expected and notably the formation of small fluorine radiometabolites that enter the brain, poorer PET image quality and restrained quantitative imaging.  Consequently, Keller teaches that it is advantageous to remove the alkoxy chain bridging the phenyl group and the fluorine atom in compounds such as [18F]CB251.  Obviousness does not require absolute predictability, only a reasonable expectation of success.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the [18F]CB251 compound of Perrone by removing the alkoxy chain bridging the phenyl group and the fluorine atom as taught by Keller in order to gain the advantages of improved metabolic stability and improved PET image quality.
Perrone and Keller are not deficient for the reasons discussed above.  Pike teaches the advantageous iodonium salt precursors.  According to Pike, they permit rapid and effective radiofluorination at electron rich as well as electron deficient aryl rings with no carrier added cyclotron produced [18F]fluoride ion.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the [18F]CB251 compound of Perrone by substituting its [18F]FEtO with iodobenzene tosylate or 4-anisole tosylate in order to gain the advantage of a precursor advantageously capable of rapid and effective radiofluorination with no carrier added cyclotron produced fluoride ion.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618